        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

PROGRESSIVE MOUNTAIN                          )
INSURANCE COMPANY,                            )
                                              )
      Petitioner,                             )
                                              )       Civil Action File No.
v.                                            )
                                              )
N&J LOGISTICS, INC., LUIS GARCIA,             )
JAMES HICKS,                                  )
SWAGGIN WAGON, INC., and                      )
PRIME HOLDINGS INSURANCE                      )
SERVICES, INC.,                               )
                                              )
      Respondents.                            )
                                              )

               PETITION FOR DECLARATORY JUDGMENT

      COMES NOW, Progressive Mountain Insurance Company (“Progressive”),

and files this its Petition for Declaratory Judgment. Petitioner asks this Court to

declare the rights and legal relations of the parties herein. In support thereof,

Petitioner respectfully shows the Court as follows:

      This is an action for declaratory judgment, pursuant to 28 U.S.C. § 2201, for

the purpose of determining an actual controversy between Progressive and the

Respondents in regard to the parties’ respective rights and obligations under a policy


                                          1
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 2 of 17




of insurance issued by Progressive in relation to the claims for bodily injury arising

from a motor vehicle accident that took place in Kingfisher, Oklahoma.

                                      PARTIES

                                          1.

      Petitioner Progressive is incorporated in the State of Ohio with its principal

place of business in Mayfield Village, Ohio. Progressive is authorized to conduct

business in the State of Georgia.

                                          2.

      Respondent N&J Logistics, Inc. (“NJL”) is a corporate resident and citizen of

the State of Georgia, with its principal office in Fayetteville, Georgia. NJL may be

served by delivering Summons and a copy of the Petition to its registered agent,

Jacqueline Rodriguez, at 195 Canterbury Lane, Fayetteville, Georgia 30215. NJL is

subject to the jurisdiction and venue of this Court.

                                          3.

      Respondent Luis Garcia (“Garcia”) is a resident and citizen of the State of

Oklahoma. He may be served by delivering Summons and a copy of the Petition to

his last-known address, 320 N. 9th Street, Enid, Oklahoma 73701. Respondent

Garcia is subject to the jurisdiction and venue of this Court.




                                          2
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 3 of 17




                                          4.

      Respondent Swaggin Wagon, Inc. (“Swaggin Wagon”) is a corporate resident

and citizen of the State of Oklahoma, with its principal office in Tulsa, Oklahoma.

Swaggin Wagon may be served by delivering Summons and a copy of the Petition

to its registered agent, Brad Parson, at 12401 E. Admiral Place, Tulsa, Oklahoma

74114. Swaggin Wagon is subject to the jurisdiction and venue of this Court.

                                          5.

      Respondent James Hicks (“Hicks”) is a resident and citizen of the State of

Alabama. He may be served by delivering Summons and a copy of the Petition to

his last-known address, 483 West Peachtree, Foley, Alabama 36535.

                                          6.

      Respondent Prime Holdings Insurance Services, Inc. (“Prime”) is a corporate

resident and citizen of the State of Illinois, with its principal office in Chicago,

Illinois. Prime may be served by delivering Summons and a copy of the Petition to

its registered agent, Rick J. Lindsey, at 1 S Dearborn Street, Suite 800, Chicago,

Illinois 60603. Prime is subject to the jurisdiction and venue of this Court.




                                          3
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 4 of 17




                             JURISDICTION AND VENUE

                                          7.

      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332.

There is complete diversity of citizenship among Petitioner and all Respondents.

                                          8.

      On September 18, 2020, Respondent Hicks filed suit against Respondents

Garcia and Swaggin Wagon in the District Court of Kingfisher County, Oklahoma,

in an action styled James Hicks v. Luis Garcia and Swaggin Wagon, Inc., Case No.

CJ-2020-67 (the “underlying lawsuit”).         (A true and accurate copy of Hicks’

Complaint in the underlying lawsuit is attached hereto as Exhibit “A.”)

                                          9.

      Based on the allegations contained in Hicks’ Complaint in the underlying

lawsuit, the amount in controversy exceeds this Court’s jurisdictional limit of

$75,000.00, inasmuch as Hicks alleges his total damages are “in excess of

$75,000.00.”

                                         10.

      This Court further has jurisdiction pursuant to 28 U.S.C. § 2201 because

Progressive is seeking a declaration from this Court regarding the parties’ rights and




                                          4
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 5 of 17




obligations with respect to an automobile insurance coverage policy delivered to its

insured, Respondent NJL.

                                         11.

      This Court is vested with the power to declare the rights and obligations of

the parties hereto and to provide such other relief as may be necessary, pursuant to

28 U.S.C. § 2201.

                                         12.

      Venue is laid in this district pursuant to 28 U.S.C. § 1391 by virtue of the fact

that Respondent NJL is a corporate resident of Fayette County, Georgia.

                           PRELIMINARY ALLEGATIONS

                                 Subject Accident

                                         13.

      Upon information and belief, on or about February 2, 2019, Garcia was

operating a Kenworth tractor-trailer on 248th Street in Kingfisher County,

Oklahoma.

                                         14.

      At the same time, Hicks was operating a separate tractor-trailer on County

Road 2740 in Kingfisher County, Oklahoma.




                                          5
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 6 of 17




                                        15.

      According to the Official Oklahoma Traffic Collision Report, Garcia and

Hicks were involved in a motor vehicle accident allegedly caused by Garcia, who

failed to stop and yield at a stop sign, improperly entering the intersection and

colliding with Hicks (the “subject accident”).

                                        16.

      Hicks allegedly sustained bodily injury as a result of the subject accident.

                                        17.

      Following the subject accident, Garcia told Progressive he was driving in the

course and scope of his employment with Swaggin Wagon at the time of the subject

accident.

                                        18.

      Swaggin Wagon also confirmed to Progressive that Garcia was driving in the

course and scope of his employment with Swaggin Wagon at the time of the subject

accident.




                                          6
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 7 of 17




                            Subject Progressive Policy

                                         19.

      At the time of the subject accident, N&J Logistics Inc. (“NJL”) was the named

insured on Progressive Commercial Auto Policy No. 04072341-1, with effective

dates of coverage from August 15, 2018 through August 15, 2019 (“Policy”). (A true

and correct copy of Progressive Commercial Auto Policy No. 04072341-1 is

attached hereto as Exhibit “B.”)

                                         20.

      The Policy provided non-trucking bodily injury and property damage liability

insurance in a combined single limit of $300,000.00, subject to all other terms and

conditions of the Policy.

                                         21.

      The Policy states, in pertinent part:

               DUTIES IN THE EVENT OF AN ACCIDENT OR LOSS

      For coverage to apply under this policy, you or the person seeking
      coverage must promptly report each accident or loss even if you or the
      person seeking coverage is not at fault.

      ....

      You or the person seeking coverage must also obtain and provide us the
      names and addresses of all persons involved in the accident or loss, the
      names and addresses of all witnesses, and the license plate numbers of
      the vehicles involved.


                                          7
  Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 8 of 17




....

A person seeking coverage must:
1.     cooperate with us in any matter concerning a claim or lawsuit;
2.     provide any written proof of loss we may reasonably require;
3.     allow us to take signed and recorded statements, including sworn
statements and examinations under oath, which we may conduct outside
the presence of you, a relative, or any person claiming coverage, and
answer all reasonable questions we may ask as often as we may
reasonably require;
4.     promptly call us to notify us about any claim or lawsuit and send us
any and all legal papers relating to any claim or lawsuit;

....

                        GENERAL PROVISIONS

....

11.     Fraud or Misrepresentation

....

We may deny coverage for an accident or loss if you or any other insured
knowingly concealed or misrepresented any material fact or circumstance
or engaged in fraudulent conduct in connection with the presentation or
settlement of a claim. We reserve all rights to indemnity against a person
committing fraud or misrepresentation for all payments made and costs
incurred.

....

      CONTINGENT LIABILITY ENDORSEMENT – LIMITED LIABILITY
       COVERAGE FOR NON-TRUCKING USE OF AN AUTOMOBILE

Except as specifically modified in this endorsement, all provisions of the
Commercial Auto Policy apply.

We agree with you that the insurance provided under your Commercial
Auto Policy is modified as follows:


                                     8
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 9 of 17




      PART I – LIABILITY TO OTHERS

      A.     Under the Additional Definitions Used In This Part Only section:

             Subsection A.3. is deleted and replaced by the following:

             3.    Any other person or organization, but only with respect to the
                   legal liability of that person or organization for acts or
                   omissions of any person otherwise covered under this Part I
                   – Liability To Others. However, insured does not included
                   anyone engaged in the business of transporting property by
                   auto for hire that is liable for your conduct.

      B.     Under the Exclusions of Part I, the following exclusion is added:

             15.   Trucking Use
                   Coverage under this Part I, including our duty to defend, does
                   not apply to an insured auto or any attached trailer while
                   operated, maintained, or used:

                   a.     To carry property or while such property is being
                          loaded or unloaded from the insured auto or an
                          attached trailer; or
                   b.     In any business for any business purpose.

      ....


                     Subject Claim and Underlying Lawsuit

                                          22.

      On September 18, 2020, Hicks filed suit against Garcia and Swaggin Wagon

in the District Court of Kingfisher County, Oklahoma. (Ex. A, supra.)




                                           9
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 10 of 17




                                          23.

      On October 7, 2020, Hicks amended his complaint to add NJL as a party

defendant. (A true and accurate copy of Hicks’ amended complaint is attached

hereto as Exhibit “C.”)

                                          24.

      In the amended complaint, Hicks alleges that Garcia negligently and

recklessly caused the subject accident and resulting injury to Hicks.

                                          25.

      Hicks alleges that Garcia was acting as an employee of NJL at the time of the

subject accident and thus that NJL is vicariously liable for the acts of Garcia.

                                          26.

      Hicks further alleges that NJL negligently entrusted the subject vehicle to

Garcia and negligently failed to supervise and/or train Garcia.

                                          27.

      On April 7, 2021, counsel for Petitioner sent a reservation of rights letter to

NJL, specifically reserving all rights under the Policy. (A true and accurate copy of

the reservation of rights letter is attached hereto as Exhibit “D.”)




                                          10
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 11 of 17




                             DECLARATORY JUDGMENT

                      Count I – Business Purpose Exclusion

                                         28.

      Progressive incorporates the allegations contained in Paragraphs 1 through 27

as though set forth fully herein.

                                         29.

      Pursuant to the Progressive Policy’s Contingent Liability Endorsement,

coverage is expressly excluded for “an insured auto or any attached trailer while

operated, maintained, or used: (a) To carry property or while such property is being

loaded or unloaded from the insured auto or an attached trailer; or (b) In any business

for any business purpose.”

                                         30.

      At the time of the subject accident, the subject truck was being used for a

business purpose.

                                         31.

      Accordingly, the “business purpose” exclusion contained in the Contingent

Liability Endorsement precludes coverage for third-party liability arising from the

subject accident.




                                          11
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 12 of 17




                                        32.

      Progressive thus does not appear to have any coverage obligation with respect

to any claim for bodily injury or third-party property damage brought by any of the

Respondents herein.

                       Count II – Other Coverage Available

                                        33.

      Progressive incorporates the allegations contained in Paragraphs 1 through 34

as though set forth fully herein.

                                        34.

      Hicks has alleged that, at the time of the subject accident, Garcia was driving

in the course and scope of his employment with Swaggin Wagon.

                                        35.

      Upon information and belief, Swaggin Wagon is an interstate motor carrier

subject to the requirements of the Motor Carrier Act.

                                        36.

      As such, Swaggin Wagon is required by law to obtain liability insurance

coverage with a limit of at least $750,000.00.




                                         12
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 13 of 17




                                         37.

      Upon information and belief, at the time of the subject accident Swaggin

Wagon maintained a policy of commercial auto liability insurance with Prime

Insurance.

                                         38.

      Accordingly, the Progressive Policy’s “business purpose” exclusion does not

violate public policy and is fully enforceable.

                              Count III – Late Notice

                                         39.

      Progressive incorporates the allegations contained in Paragraphs 1 through 38

as though set forth fully herein.

                                         40.

      The Policy states: “A person seeking coverage must [] promptly call us to

notify us about any claim or lawsuit and send us any and all legal papers relating to

any claim or lawsuit.”

                                         41.

      Hicks filed the underlying lawsuit on September 18, 2020.




                                          13
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 14 of 17




                                        42.

      Progressive did not become aware of the underlying lawsuit until December

11, 2020, when it was served with a subpoena duces tecum seeking insurance

records.

                                        43.

      Neither Garcia, nor Swaggin Wagon, nor NJL reported the underlying lawsuit

to Progressive prior to December 11, 2020.

                                        44.

      No Respondent complied with the Policy’s prompt notice requirement, a

condition precedent to coverage.

                                        45.

      Progressive has been prejudiced by the late notice.

                                        46.

      Progressive thus does not appear to have any coverage obligation with respect

to any claim arising from the subject accident or underlying lawsuit.

                     Count IV – Fraud or Misrepresentation

                                        47.

      Progressive incorporates the allegations contained in Paragraphs 1 through 46

as though set forth fully herein.

                                         14
       Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 15 of 17




                                        48.

      The Policy states: “We may deny coverage for an accident or loss if you or

any other insured knowingly concealed or misrepresented any material fact or

circumstance or engaged in fraudulent conduct in connection with the presentation

or settlement of a claim. We reserve all rights to indemnity against a person

committing fraud or misrepresentation for all payments made and costs incurred.”

                                        49.

      Upon information and belief, Garcia and Swaggin Wagon entered pleadings

in the underlying lawsuit featuring assertions contradictory to their representations

to Progressive regarding Garcia’s employment at the time of the subject accident.

                                        50.

      Specifically, upon information and belief, in the underlying lawsuit Garcia

and Swaggin Wagon have denied that Garcia was acting in the course and scope of

his employment with Swaggin Wagon at the time of the accident.

                                        51.

      Garcia and Swaggin Wagon each represented to Progressive, prior to the

underlying lawsuit being filed, that Garcia was acting in the course and scope of his

employment with Swaggin Wagon at the time of the accident.




                                         15
        Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 16 of 17




                                         52.

      Thus, Garcia and Swaggin Wagon have each made at least one material

misrepresentation, either in their communications with Progressive or in their

pleadings in the underlying lawsuit.

                                         53.

      Because of these material misrepresentations, Progressive does not appear to

have any coverage obligation with respect to any claim arising from the subject

accident or underlying lawsuit.

                                         54.

      Progressive is in a position of uncertainty as to its rights, obligations, and

duties in regard to the extent of any applicable coverage under the Progressive Policy

pursuant to the terms at issue and cited herein.

                                         55.

      Progressive has no adequate remedy at law or otherwise, except by this

Petition for Declaratory Judgment.

      WHEREFORE, Petitioner prays:

      (a)    that process and summons issue to each of the Respondents herein and

             that they be served with process and a copy of this Petition for

             Declaratory Judgment as required by law;

                                          16
      Case 3:21-cv-00083-TCB Document 1 Filed 05/25/21 Page 17 of 17




    (b)   that this Court declare the rights and legal obligations of Petitioner and

          Respondents under the subject Policy;

    (c)   and for such other and further relief as this Court deems appropriate.



    Respectfully submitted, this 25th day of May, 2021.

                                         LUEDER LARKIN & HUNTER LLC


                                         /s/ Samuel H. Sabulis
                                         ERICA L. PARSONS
                                         State Bar No.: 100152
                                         SAMUEL H. SABULIS
                                         State Bar No.: 339532
                                         Attorneys for Progressive Mountain
                                         Insurance Company
3535 Piedmont Road, N.E.
Building 14, Suite 205
Atlanta, Georgia 30305
T.: (404) 480-3911
F.: (404) 480-3927
eparsons@luederlaw.com
ssabulis@luederlaw.com




                                       17
